         Case 2:19-cv-00605-TPB-NPM Document 1-4 Filed 08/22/19 Page 1 of 1 PageID 33

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      MiddleDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Florida


  Doug Clausen and Joanie Clausen as Trustees on                )
   behalf of the Clausen Trust, Joanie S. Clausen               )
  Revocable Trust U/A dated April 29, 2003, and as              )
  Asignee of AssuredPartners of Florida, LLC d/b/a              )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 2:19-cv-605
                                                                )
              Burns and Wilcox, LTD and                         )
          US-Reports, Inc d/b/a Afirm Solutions                 )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)         BURNS AND WILCOX, LTD
                                           Registered Agent, Amanda N. Ruppel
                                           18302 Highwoods Preserve Parkway
                                           Suite 300
                                           Tampa, Florida 33647

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                                J. Ronald Denman, Esq.
                                                Bleakley Bavol Denman & Grace
                                                15170 N. Florida Ave
                                                Tampa, Florida 33613
                                                rdenman@bbdglaw.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                    Signature of Clerk or Deputy Clerk
